Title: John Adams to John Quincy Adams, 5 April 1796
From: Adams, John
To: Adams, John Quincy


          
            My Dear son
            Philadelphia April 5. 1796
          
          I have this morning received your favours of Jan. 7 and February the first with the Newspapers for which I thank you— I recd some days ago a Letter with the Review and some other Papers. I thank you for all these Marks of your kind Attention. a few Lines from you

are always acceptable as they are Information of your Health and Situation, but your long Letters are fraught with such Information and Such Wisdom as always afords me the highest Satisfaction. I have read your Public Dispatches and I know they have given great Satisfaction both to The Minister & President.
          The House of Representatives have been making Difficulties about The Treaty: But they will probably in a few days do what is necessary to be done by them. I am not sorry that you are not a favourite at Court or with the People of England. I would never owe them Any Obligation and I hope my Children never will because I know that a cordial Kindness & Friendship will never exist in their Bosoms towards my our Country. Their Jealousy and Envy will eternally generate Hatred. Their Generals Admirals and Governers have no more discretion than peevish Boys in their Conversation concerning this Country and in their Behaviour towards our Citizens. I will never fail to do them Justice: but I know them full well.
          Dont suffer their little Contemptible Passions and sordid Insolence to hurt your feelings.
          our Family are all Well. I am my Dear son, with as much friendly Esteem and solid / Confidence as parental affection your / Father
          
            John Adams
          
        